IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 MARINA DOMINGUEZ CIFUENTES,                      : No. 33 MM 2021
                                                  :
                      Petitioner                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 THE HONORABLE LINDA CARTISANO                    :
 DELAWARE COUNTY COURT OF                         :
 COMMON PLEAS MEDIA, PA,                          :
                                                  :
                      Respondent                  :


                                          ORDER



PER CURIAM

       AND NOW, this 6th day of May, 2021, the “Complaint,” treated as a Petition for

Writ of Mandamus, is DENIED, and the “Application for Nunc Pro Tunc Relief to File

Informal Letter Response” is DISMISSED AS MOOT. The Prothonotary is DIRECTED to

strike the name of the jurist from the caption.